Citation Nr: 0840454	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for an 
anxiety disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
sinusitis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Brother


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for tinnitus and PTSD and declined to 
reopen the veteran's claims of service connection for 
anxiety, hearing loss, and sinusitis.  Timely appeals were 
noted from that decision.

Although the December 2006 rating decision declined to reopen 
the veteran's claims of service connection for anxiety, 
hearing loss, and sinusitis, the RO addressed these issues on 
a de novo basis in an October 2007 statement of the case.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

A hearing on these matters was held before a Decision Review 
Officer in August 2007.  A copy of the hearing transcript has 
been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  

The applications to reopen the claims of service connection 
for sinusitis and hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2000 rating decision denied service connection 
for an anxiety disorder on the basis that there was no 
evidence of a nexus to service.  The veteran did not file a 
timely appeal of the April 2000 determination following 
appropriate notice, and that decision became final.

2.  Evidence received since April 2000 raises a reasonable 
possibility of substantiating the claim of service connection 
for an anxiety disorder.

3.  An anxiety disorder first manifested years after the 
veteran's service and is not related to his service.

4.  Tinnitus first manifested years after the veteran's 
service and is not related to his service.

5.  A preponderance of the evidence is against a finding that 
the veteran currently meets the diagnostic criteria for PTSD.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying service connection 
for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  Evidence received since the April 2000 rating decision is 
new and material, and the veteran's claim of service 
connection for an anxiety disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated July 2006 and October 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was notified of the way initial 
disability ratings and effective dates are established.  
Without deciding whether the notice and development 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) have been 
satisfied in the present case, it is the Board's conclusion 
that the Board is not precluded from adjudicating this 
portion of the veteran's claim.  This is so because the Board 
is taking action favorable to the veteran by reopening the 
claim of service connection for an anxiety disorder and a 
decision at this point poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

New and Material Evidence

An April 2000 rating action denied service connection for an 
anxiety disorder on the grounds that the evidence did not 
show that the veteran's disability was related to service.  
The rating decision and a letter informing the veteran of his 
right to appeal were sent to the veteran that same month.  
There was no timely appeal filed.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

In June 2006, the veteran submitted an application to reopen 
his claim.  VA and private treatment records have been 
received, showing that the veteran was diagnosed with an 
anxiety disorder in July 1957, and that he has continued to 
receive treatment for that disorder over the years.  Private 
medical records from Dr. M.D., purporting to link the 
veteran's anxiety disorder to events in service, have also 
been received.  By rating decision dated December 2006, the 
RO declined to reopen the veteran's claim.  A timely appeal 
was noted from that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for an 
anxiety disorder is new and material as contemplated by the 
pertinent law and regulations.  The veteran has submitted 
evidence of a current diagnosis and a purported link of his 
current symptoms to events in service.  As such, this 
additional evidence serves as a basis to reopen the veteran's 
claim for service connection for an anxiety disorder.  See 38 
U.S.C.A. § 5108; 38 C.F.R.               § 3.156(a).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the October 2007 statement of the case 
considered the veteran's claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard, supra.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


Service Connection for an Anxiety Disorder

The veteran has been diagnosed with an anxiety disorder 
described as anxiety neurosis.  The veteran has attributed 
his anxiety to a traumatic amphibious landing in Korea, and 
to exposure to general combat conditions.  

The veteran has indicated that he is a combat veteran.  A 
combat veteran's assertions of an event during combat are to 
be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Although the veteran's service personnel records are not 
available, his DD-214 indicates that he received the Korea 
Service Ribbon with 3 bronze service stars, the United 
Nations Service Medal, and the National Defense Service 
Medal.  None of these decorations are awarded specifically 
for combat.  According to a report of the Army Board for 
Correction of Military Records (ABCMR) dated June 2008, 
bronze service stars were awarded for participation in 
military campaigns, and that three such campaigns were 
undertaken during the veteran's time in Korea.  They are not 
decorations awarded solely for participation in combat 
operations.

The ABCMR also found that the veteran was entitled to the 
Republic of Korea War Service Medal, awarded to members of 
the U.S. Armed Forces who served in Korea and adjacent waters 
between 25 June 1950 and 27 July 1953.  The service must have 
been performed while on permanent assignment, while on 
temporary duty in Korea or while as a crew member on an 
aircraft participating in actual combat.  The veteran's DD-
214 indicates that he was on permanent assignment in Korea 
for 18 months.  There is no indication that he was an 
aircraft crew member participating in combat, nor has the 
veteran put forth such a contention.  Thus, his receipt of 
the Republic of Korea War Service Medal is not indicia of 
participation in combat.  

The ABCMR also found that the veteran was not attached to an 
infantry unit, nor did he have an infantry MOS, and denied 
entitlement to the Combat Infantryman Badge.

The Board finds that a preponderance of the evidence is 
against a finding that the veteran participated in combat in 
Korea.  Thus, an in-service psychiatric injury due to combat 
cannot be presumed under 38 U.S.C.A. § 1154.  The Board shall 
now turn to a discussion of whether service connection on a 
direct basis is warranted.

A review of the veteran's service treatment records reflects 
no psychiatric complaints or treatment for a psychiatric 
disorder.  His discharge examination is also negative for 
psychiatric complaints.

According to the medical evidence, the veteran was first 
diagnosed with an anxiety disorder at a VA facility in 
Chicago, Illinois, in July 1957.  The impression was anxiety 
neurosis with exacerbation of panic reaction.  An etiology of 
the veteran's disorder was not discussed.  

Medical evidence reflects that the veteran still receives 
treatment for anxiety neurosis.  In June 1999, Dr. M.D., the 
veteran's private treatment provider, noted that the veteran 
reported a history of anxiety disorder since his Korea 
service.  In November 2006, the veteran's wife indicated that 
the veteran exhibited signs of panic attacks soon after his 
discharge from active service.  

The veteran received a VA mental health examination in 
September 2007.  The claims folder was reviewed.  The 
examiner noted that the veteran was receiving treatment for 
an anxiety disorder that had been diagnosed in July 1957.  It 
was noted that the 1957 diagnosis "was offered in the 
context of multiple somatic complaints with no organic 
etiology found," and that there was no objective evidence 
linking his anxiety disorder to exposure to trauma in 
service.

Upon review, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim for service 
connection for an anxiety disorder.  The veteran was not 
diagnosed with an anxiety disorder until July 1957, over 
three years after his discharge.  At that time, there was no 
opinion offered as to the etiology of the veteran's anxiety 
disorder, and the veteran apparently did not relate his 
symptoms to events in service.  A June 1999 clinical record 
from Dr. M.D. reflects that the veteran believed that his 
disability was the result of service.  There was no comment 
by Dr. M.D regarding the etiology of the anxiety disorder.  
The U.S. Court of Appeals for Veterans Claims has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The September 2007 VA examiner found that there was no 
objective evidence linking the veteran's current anxiety 
disorder to his service.  The VA examiner is a medical 
professional and competent to render an opinion in this 
matter.  His observation is reasonably based on the facts as 
stated in the record, and there is no competent evidence that 
rebuts his opinion.  In the absence of competent evidence 
linking the veteran's anxiety disorder to his service, 
service connection is not warranted.

The Board acknowledges that the veteran and his wife believe 
that his anxiety disorder is causally related to active 
service.  However, they have not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, their 
lay opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's anxiety disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Service Connection for Tinnitus

The veteran has a current diagnosis of tinnitus, which he has 
linked to noise exposure in basic training.  The veteran has 
indicated that he often had ringing in his ears during 
service.  A review of the veteran's service treatment records 
indicates that he was treated for chronic otitis media (ear 
infection) while in service.  He received several hearing 
examinations in connection with his treatment for otitis 
media; however, at no point was tinnitus or ringing in the 
ears discussed or found. The veteran's separation examination 
was also negative for complaints of tinnitus.

Post-service medical records are negative for diagnoses or 
treatment of tinnitus.  Tinnitus was not diagnosed until a VA 
examination in September 2007.  At that time, the veteran 
gave a history of onset "in his 30s" with no significant 
progression until approximately 5 years prior.  Otoscopic 
inspection was unremarkable.  Middle ear function was normal.  
The diagnosis was intermittent bilateral subjective tinnitus, 
with reported onset after separation and no significant 
progression until the last 5 years.  The examiner found that 
the veteran's tinnitus was not consistent with acoustic 
trauma and that it was unlikely that tinnitus was due to his 
military service.  

The Board finds that a preponderance of the evidence is 
against a finding that the veteran's tinnitus is related to 
his service.  There were no complaints of tinnitus in 
service, despite the fact that the veteran underwent several 
hearing evaluations.  His discharge examination was normal.  
No medical evidence has been submitted showing treatment for 
tinnitus.  A VA examination found that the veteran's tinnitus 
was unrelated to acoustic trauma and was not due to service.  
The VA examiner is a medical professional and competent to 
render an opinion in this matter.  His conclusion is 
reasonably based on the facts as stated in the record, and 
there is no competent evidence that rebuts his opinion.  In 
the absence of competent evidence linking the veteran's 
tinnitus to his service, service connection is not warranted.

The Board acknowledges the veteran's belief that his tinnitus 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's tinnitus is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Service Connection for PTSD

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

Without deciding whether the veteran participated in combat 
or has other verifiable stressor(s), the Board finds that 
this case turns on whether the veteran has a current 
diagnosis of PTSD in accordance with DSM-IV. 

The veteran's private physician, Dr. M.D., has diagnosed the 
veteran with PTSD.  Dr. M.D. is not a mental health 
specialist and there are no indicia that he followed DSM-IV 
criteria in rendering his diagnosis.  In September 2007, the 
veteran received a VA mental health examination.  The veteran 
reported treatment of intermittent symptoms with an anti-
depressant.  He was sometimes "down," but that feeling 
would come and go.  There was anxiety with nervousness, 
trembling and increased anger with occasional tearfulness.  
He complained of feeling "out of balance" and having 
difficulties in a crowded mall.  He had a fear of death.  His 
symptoms came and went in sporadic bouts.  He had a good 
number of friends and would often drive 10 miles from his 
home to have breakfast with them.  He engaged in social 
activities involving large groups of people.  His cognitive 
abilities were normal. 

The examiner noted that persistent recollections of the event 
as required by criterion B were not of the frequency and 
severity that would allow a diagnosis of PTSD according to 
DSM-IV.  His episodes of "getting worked up" were 
infrequent and often did not occur for up to 3 months.  He 
had night sweats every 2 months without nightmares.  He had 
no other re-experiencing symptoms.  Because of the 
infrequency of the veteran's re-experiencing, the examiner 
was unable to render a diagnosis of PTSD in accordance with 
DSM-IV.  In the absence of such a diagnosis, service 
connection for PTSD is not warranted.  38 C.F.R. § 4.125(a).  

The Board finds that the VA examination more probative than 
the findings by Dr. M.D..  They were based on a review of the 
claims folder and a mental status interview.  The provisions 
of DSM-IV were cited and applied.  As the VA examiner pointed 
out, PTSD has not been diagnosed by a mental health 
professional.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  As a preponderance of the evidence is against a 
finding that the veteran has PTSD that is related to service, 
service connection for PTSD cannot be granted.     


ORDER

New and material evidence to reopen a claim of service 
connection for an anxiety disorder has been received, and to 
this extent, the appeal is allowed.  

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

REMAND

Service connection for sinusitis was last denied by an April 
2000 rating decision.  The rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that had been found insufficient 
in the previous denial.  

Review of the record in the present case shows that an 
October 2006 notice letter referenced the veteran's sinusitis 
claim but did not satisfy any of the requirements set forth 
in Kent.  Consequently, a remand of the veteran's sinusitis 
claim is required to accord the RO, through the AMC, an 
opportunity to furnish to the veteran appropriate notice with 
respect to his sinusitis claim.  

With regard to the veteran's claim for hearing loss, prior to 
certification of the veteran's appeal, evidence was received 
from two private treatment providers who both gave their 
professional opinions that the veteran's hearing loss was 
related to his active service.  In a May 2008 statement, the 
RO found that this evidence was not pertinent to the 
veteran's hearing loss claim, and decided not to issue a 
supplemental statement of the case (SSOC) addressing the 
newly submitted evidence.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a statement of the case or the most 
recent supplemental statement of the case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a supplemental statement of the case.  
See 38 C.F.R. § 19.31.

The Board finds that the RO erred in not issuing an SSOC 
addressing the two private nexus opinions.  The Board finds 
that the positive etiology opinions are pertinent and must be 
considered to fairly adjudicate the claim.  In order to 
protect the veteran's due process rights, a remand is 
required so that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a 
notification letter with regard to the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim for service 
connection for sinusitis.  The letter 
should include a discussion of the 
information and evidence necessary to 
reopen the claim (including the basis of 
the prior final denial of service 
connection for this disability in April 
2000) and the information and evidence 
necessary to establish entitlement to the 
underlying claim for the benefit that is 
being sought, in accordance with the 
requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


